Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 1 of 10

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

The parties to this Master Settlement Agreement and Release of Claims
(“Agreement”) are Bob Robison Commercial Flooring, Inc. ("Bob Robison
Flooring” or “Defendant”) and Albert Martinez (“Martinez”, the “Named Plaintiff’,
or the “Collective Representative”). This Agreement is entered into for the
purpose of disposing of all claims now pending in the case of Albert Martinez,
Individually and_on Behalf of All Others Similarly Situated v. Bob Robison
Commercial Flooring, Inc., Case No. 3:18-cv-136-DPM, United States District

Court, Eastern District of Arkansas, Jonesboro Division (the “Lawsuit’).

RECITALS

WHEREAS, Defendant denies all of the allegations in the Lawsuit and any
and all liability and damages of any kind to anyone with respect to the alleged
facts or causes of action asserted in the Lawsuit, but nonetheless, without
admitting or conceding any liability or damages whatsoever, has agreed to settle
the Lawsuit on the terms and conditions set forth in this Agreement to avoid the
burden, expense and uncertainty of continuing the Lawsuit.

WHEREAS, the Parties have engaged in informal discovery,

WHEREAS, the Parties recognize that the outcome in the Lawsuit is
uncertain and that achieving a final result through the litigation process would

require substantial additional risk, discovery, time, and expense.
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 2 of 10

WHEREAS, the Parties have engaged in the negotiation process involving
the free-flow exchange of information regarding the pay of plaintiff employees,
and following said negotiations, the Parties arrived at an agreement to settle the
Lawsuit on the basis described herein.

WHEREAS, the Named Plaintiff and his counsel have conducted an
investigation and evaluation of the facts and law relating to the claims asserted in
the Lawsuit and believe, in view of the costs, risks, and delay of continued
litigation balanced against the benefits of settlement, that the settlement as
provided in this Settlement Agreement is in the best interests of all and that the
settlement provided in this Settlement Agreement represents a fair, reasonable,
and adequate resolution of the Lawsuit.

NOW THEREFORE, the Parties, intending to be legally bound and in
consideration of the mutual covenants and other good and valuable
consideration set forth below, do hereby agree as follows:

DEFINITIONS

A. “Plaintiff's Counsel” means the SANFORD LAW FIRM, PLLC,

B. “Named Plaintiff and Class Members” means Albert Martinez,
individually, and as collective representative for those similarly situated,
including:

(i) Chad Mann;
(11) Wes Phenis:

(ii) Seth Folay;

bo
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 3 of 10

(tv) Chris Cooper;
(v) Crystal Auraigo; and
(vi) DeWayne Reese.

C. “Released Persons” means Bob Robison Commercial, Inc., all
their current and former parents, subsidiaries, successors, siblings, partners,
limited partners, shareholders, members, affiliates and, with respect to each of
them, their predecessors and successors, and, with respect to each such entity,
all of its past, present and future employees, officers, directors, shareholders,
members, owners, representatives, assigns, attorneys, agents, insurers, and any
other person acting by, through, under or in concert with any of these persons,

entities, and/or their successors.

AGREEMENT
A. Payments.

ls Defendant agrees to pay the total gross amount of Fifteen
Thousand Five Hundred and Sixty-Eight Dollars and Thirty-One Cents
($15,568.31) in full and final settlement of this matter to be paid within fifteen (15)
days after this Settlement Agreement is signed by Named Plaintiff.

2, Of the total gross amount listed above, the specific settlement

amounts for Named Plaintiff and Class Members are as follows:

Name Damages Liquidated Damages _ Total Damages
Chad Mann $1,490.00 $1,490.00 $2,980.00
Wes Phenis $91.50 $91.50 $183.00

Seth Folay $310.00 $310.00 $620.00
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 4 of 10

Chris Cooper $280.00 $280.00 $560.00
Crystal Auraigo $1,577.42 $1,577.42 $3,154.84
DeWayne Reese $213.00 $213.00 $426.00
Albert Martinez $927.50 $927.50 $1,855.00

3 Said payments to Named Plaintiff and Class Members
includes all claimed damages for past wages and taxes (including payroll taxes
and required withholdings) associated with all claims alleged by Named Plaintiff
and Class Members and will be paid to the Named Plaintiff and Class Members
as a regular payroll payment.

4. Of the total gross amount listed above, Defendant will pay the
sum of Six Thousand Dollars and Zero Cents ($6,000.00) to the SANFORD LAW
FIRM, PLLC, for attorney's fees and costs associated with this lawsuit brought on
behalf of the Named Plaintiff and Class Members. Said proceeds shall be made
payable to the trust account of the SANFORD LAW FIRM, PLLC.

B. Payments to and Allocation of Taxes for Plaintiffs

i. The Named Plaintiff and Class Members and Plaintiffs’
Counsel understand that the settlement proceeds will be designated as wages.

2: The settlement amounts designated as wage loss claims to
each Named Plaintiff and Class Members as described in Paragraph A.2. above
will be subject to standard taxes, withholdings, and deductions and reported by
the Defendant as such. Named Plaintiff and Class Members will receive a W-2

or an amended W-2 reflecting said payments. Named Plaintiff and Class
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 5 of 10

Members whose non-wage losses exceed $600.00 will receive a 1099 for non-
wage losses described in Paragraph A.2.

3. Each Named Plaintiff and Class Members will receive a
settlement payment which includes that portion of the total sum due as wage
damages, less all appropriate deductions, and a payment for liquidated
damages, as evidenced by the amounts described in Paragraph A.2. above.

C. Dismissal of All Claims with Prejudice. The claims of all Named
Named Plaintiff and Class Members will be dismissed by the Court with
prejudice. The Named Plaintiff represents and warrants that, other than this
lawsuit, Named Plaintiff and Class Members have no other lawsuits, charges,
administrative proceedings, or other claims of any nature pending against the
Defendant in any state or federal court or before any agency or other
administrative body. The Named Plaintiff represents and warrants that he has
not assigned to a third party any of Named Plaintiff and Class Members current
or potential claims against the Defendant.

D. Release of Claims. Named Plaintiff, on behalf of himself,

 

individually, and as collective representative representing each Class Member,
and each of their heirs, estates, executors, administrators, assigns, transferees
and representatives, hereby releases and forever discharges the Released
Persons from any and all claims, rights, demands, liabilities and causes of action
of every nature and description relating to unpaid wages, for monetary damages,

liquidated damages, interest, attorneys’ fees, costs, and punitive damages, and

5
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 6 of 10

all claims or demands related to the employment with Defendant regarding
wages and/or failure to pay overtime wages that they have or may have had
against the Defendant as of the date of the Named Plaintiffs execution of this
Agreement under:

(1) the Fair Labor Standards Act (29 U.S.C. § 201, et seq.);

(2) the Arkansas Minimum Wage Law;

(3) any and all claims under the laws of any state, county, municipality
or other governmental subdivision of the United States or any state, including but
not limited to, the State of Arkansas regarding failure to pay wages or overtime
wages; and

(4) any and all other relevant Federal and/or State statutory and/or
common laws including, but not limited to, intentional infliction of emotional
distress for failure to pay wages or overtime wages.

E. No Admission of Liability; Inadmissibility of Agreement. Neither
the making of this Agreement nor the tender of consideration described in this
Agreement will be construed as an admission of liability or wrongdoing on behalf
of the Bob Robison Commercial Flooring, Inc., and the Bob Robison Commercial
Flooring, Inc., denies any such liability or wrongdoing. Accordingly, the parties
agree that none of them has prevailed, nor shall this Agreement be construed as
evidence that any party has prevailed in this matter. Further, in the event any

Court does not approve this Agreement, Bob Robison Commercia! Flooring, Inc.,

6
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 7 of 10

reserves the right to deny that it engaged in activity that would warrant any
damages.

Neither this Agreement, nor any document, statement, or proceeding or
conduct related to this Agreement, nor any reports or accounts thereof, shall in
any event be construed as, offered or admitted in evidence as, received as, or
deemed to be evidence for any purpose adverse to Bob Robison Commercial
Flooring, Inc., including any evidence of a presumption, concession, indication, or
admission by the Bob Robison Commercial Flooring, Inc., of any liability, fault,
wrongdoing, omission, concession, or damage. Nor shall this Agreement be
disclosed, referred to, offered or received in evidence against the Bob Robison
Commercial Flooring, Inc., in any further proceeding in this Lawsuit, or in any
other civil, criminal, or administrative action or proceeding except for the
purposes of settling this Lawsuit or enforcing the settlement of this Lawsuit.

G. Approval Process: Promptly after execution of this Agreement,
the parties shall file a joint motion for approval of this Agreement. If the Court
does not approve this Agreement or approves it subject to conditions or
modifications which are not acceptable to both parties (other than the amount of
attorney's fees to be paid to Plaintiffs’ Counsel, which shall no effect on validity or
enforceability of this Agreement), the parties shall attempt to negotiate in good
faith in order to modify the Agreement in a form acceptable to both the parties

and the Court.
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 8 of 10

H. Knowing and Voluntarily Waiver: The Named Plaintiff
acknowledges and agrees that he has had sufficient time to consider this
Agreement and to consult with legal counsel of her choosing considering its
meaning and significance. When entering into this Agreement, the Named
Plaintiff has not relied on any representations or warranties made by the parties,
other than representations and warranties expressly set forth in this Agreement.

l. Communications with Plaintiffs: Defendant has no responsibility
with respect to any inquiries from Plaintiffs about this Agreement and the
settlement described herein, except that if any Plaintiff approaches the
Defendant, Defendant agrees to refer such Plaintiff to Plaintiffs’ Counsel.

J. Choice of Law: The enforcement of this Agreement shall be
governed and interpreted by and under the laws of the State of Arkansas
whether or not any party is or may hereafter be a resident of another state.

K. Amendments/Modifications: No waiver, modification or

 

amendment of the terms of this Agreement shall be valid or binding unless in
writing, signed by or on behalf of all Parties and then only to the extent set forth
in such written waiver, modification or amendment. Any failure by any party to
insist upon the strict performance by the other party of any of the provisions of
this Agreement shall not be deemed a waiver of any of the other provisions of
this Agreement, and such party, notwithstanding such failure, shall have the right
thereafter to insist upon the specific performance of any and all of the provisions

of this Agreement.
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 9 of 10

hes Binding Agreement: This Agreement shall be binding upon, and

inure to the benefit of, the parties and their affiliates, agents, employees,
beneficiaries, heirs, executors, administrators, successors, and assigns.

M. Cooperation Clause: The parties acknowledge that it is their intent
to consummate the settlement described herein, and they agree to cooperate to
the extent necessary to effectuate and implement all terms and conditions of this
Agreement and to exercise their best efforts to accomplish the foregoing terms
and conditions of this Agreement.

N. Entire Agreement: This Agreement constitutes the entire
agreement of the parties concerning the subjects contained herein.

O. Captions: The captions or headings of the sections and Paragraphs
of this Agreement have been inserted for convenience of reference only and shall
have no effect upon the construction or interpretation of any part of this
Agreement.

r. Signature: The Named Plaintiff may execute this Agreement by
signing on the designated Signature block on behalf of himself and those similarly
Situated employees. Any signature made and transmitted by facsimile or email
for the purpose of executing this Agreement shall be deemed an_ original
Signature for purposes of this Agreement and shall be binding upon the party
whose counsel transmits the signature page by facsimile.

Q. Construction: The Parties agree that the terms and conditions of

 

this Agreement are the result of lengthy, arms-length negotiations between the

9
Case 3:18-cv-00136-JM Document 9-1 Filed 02/15/19 Page 10 of 10

Parties and that this Agreement will not be construed in favor of or against any
party by reason of the extent to which any Party, or the Party's counsel,
participated in the drafting of this Agreement. Paragraph titles or captions in this
Agreement are inserted as a matter of convenience and for reference and in no
way define, limit, extend, or describe the scope of this Agreement or any
provision in it.

R. Counterparts: This Agreement may be executed in counterparts,
and when each Party has signed and delivered at least one such counterpart,
each counterpart will be deemed an original, and, when taken together with other
signed counterparts, will constitute one Agreement will be binding upon and

effective as to all P

   

 

Bob Robison Commercial Flooring, Inc.

Dater-/2 “I G

 

Date: Lf a Zo [4

APPROVE FO

 

Josh Sagford Yv
seen SOO Martinez

SLE

J.B.Cross° —~ VU
Attorney for Bob Robison Commercial Flooring, Inc.
